Citation Nr: 0335720	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-01 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel







INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO).  The July 2001 rating determination granted 
service connection for post-traumatic stress disorder and 
assigned a 30 percent evaluation for this disability.


REMAND

Correspondence from the veteran and his wife received into 
evidence following the March 2001 VA examination indicate the 
veteran's service-connected post-traumatic stress disorder 
(PTSD) may have increased in severity.  Lay statements such 
as these are deemed competent with regard to the description 
of the symptoms of the veteran's PTSD.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board finds 
that a current VA examination is warranted.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit, on September 22, 2003, invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C. § 5103(b)(1).  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms in 
order to obtain copies of all VA and private 
medical records pertaining to treatment for 
the PTSD from March 2001 to the present, 
which have not been previously submitted. 

3.  The RO should schedule the veteran for a 
VA examination by a psychiatrist in order to 
determine the severity of his service-
connected PTSD condition.  All necessary 
tests and studies deemed necessary should be 
conducted.  The examiner should express an 
opinion regarding the extent to which PTSD 
affects the veteran's occupational and social 
functioning.  It is requested that the 
examiner include a Global Assessment of 
Functioning (GAF) score as to the veteran's 
service-connected PTSD with an explanation of 
the numeric code assigned.  The claims file 
must be made available to the psychiatrist 
for review in conjunction with the 
examination.

4.  Thereafter, the RO should re-adjudicate 
the issue on appeal, to include consideration 
of Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




